DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-47 are pending in the instant invention.  According to the Amendments to the Claims, filed October 25, 2022, claims 1-47 were presented for prosecution on the merits.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 63/046,216, filed June 30, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on October 25, 2022, is acknowledged: a) Group I - claims 1-10, 16 and 26-43; and b) substituted indole of formula (II) - p. 59, Compound 2, shown to the right below, and hereafter referred to as (R)-3-((1-(1H-indol-3-yl)propan-2-yl)amino)-2,2-difluoropropan-1-ol, where m = 0; n = 2; R1a = -F; and R1b = -F.  Claims 1-10, 16, 26, 27, 32, 33, 35, 36, 38, 42 and 43 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that Group I, Group V, Group VI, and Group VII, respectively, are capable of use together, and share similar modes of operation, function, and effect.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on August 25, 2022.
	Likewise, the inventor or joint inventor should further note that there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Then, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 11-15, 17-25 and 44-47 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-10, 16 and 26-43 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted indoles of the formula (II).
	The following title is suggested: PROCESS FOR THE PREPARATION OF SUBSTITUTED INDOLES.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to state the reactions, reagents and process conditions for the process for the preparation of a substituted indole of the formula (II).  Correction is required.  See MPEP § 608.01(b).

	The examiner suggests incorporating the reactions, reagents and process conditions for the process for the preparation of a substituted indole of the formula (II) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the preparation of a compound of formula (II):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)
or a stereoisomer thereof,
wherein:
	each R1a is independently H, halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl, wherein each C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl is unsubstituted;
	each R1b is independently H, halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl, wherein each C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl is unsubstituted; or
	each R1a and R1b, together with the carbon atom to which they are attached, independently forms a C3-6 cycloalkyl, wherein each C3-6 cycloalkyl is unsubstituted;
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted;
	m is 0, 1, or 2; and
	n is 1, 2, or 3;

wherein the process comprises the following steps:


(a)	reacting a compound of formula (III):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(III)
or a salt or stereoisomer thereof,
wherein:
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted; and
	m is 0, 1, or 2;

with a compound of the following formula:
Cl-SO3H,
wherein:
	R is Cl or OH;

to form a compound of formula (IIIa):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(IIIa)
or a salt or stereoisomer thereof,
wherein:
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted; and
	m is 0, 1, or 2;

(b)	reacting the compound of formula (IIIa) above, or a salt or stereoisomer thereof, with a base, to form a compound of formula (IV):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(IV)
or a salt or stereoisomer thereof,
wherein:
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted; and
	m is 0, 1, or 2;

(c)	hydrogenating the compound of formula (IV) above, or a salt or stereoisomer thereof, in the presence of a catalyst, to form a compound of formula (V):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(V)
or a salt or stereoisomer thereof,
wherein:
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted; and
	m is 0, 1, or 2;

(d)	reacting the compound of formula (V) above, or a salt or stereoisomer thereof, with a compound of formula (VI):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(VI)
or a stereoisomer thereof,
wherein:
	each R1a is independently H, halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl, wherein each C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl is unsubstituted;
	each R1b is independently H, halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl, wherein each C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or C3-6 cycloalkyl is unsubstituted; or
	each R1a and R1b, together with the carbon atom to which they are attached, independently forms a C3-6 cycloalkyl, wherein each C3-6 cycloalkyl is unsubstituted; and
	n is 1, 2, or 3;

to form the compound of formula (II) above, or a stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 1, wherein the compound of formula (III), or a salt or stereoisomer thereof, is a mesylate salt of formula (III*):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(III*)
or a stereoisomer thereof,
wherein:
	each R2 is independently halogen, CN, C1-3 alkyl, C1-3 haloalkyl, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 haloalkyl, or OC1-3 alkyl is unsubstituted; and
	m is 0, 1, or 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein the mesylate salt of formula (III*), or a stereoisomer thereof, is the mesylate salt of a stereoisomer of formula (3*), formula (3x*), formula (3y*),or formula (3z*):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (3*), 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (3x*),

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (3y*), or 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (3z*).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein the mesylate salt of formula (III*), or a stereoisomer thereof, is the mesylate salt of a stereoisomer of formula (3*):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (3*).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein, in step (a), R is Cl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein, in step (b), the base is a OH- base.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 6, wherein the base is LiOH, NaOH, or KOH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein, in step (c), the catalyst comprises Pd, Pt, or Ni.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 8, wherein the catalyst is Pd/C, Pt/C, or Raney Ni.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The process of claim 1, wherein step (c) is performed in the presence of an ammonium cation, formic acid, a formate anion, or isopropanol.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The process of claim 1, wherein the compound of formula (VI) is:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,
or a stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is H, halogen, CN, C1-3 alkyl, or cyclopropyl, wherein the C1-3 alkyl is unsubstituted; and
at least one R1b is H, halogen, CN, C1-3 alkyl, or cyclopropyl, wherein the C1-3 alkyl is unsubstituted.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 27 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is H, halogen, or CH3; and
at least one R1b is H, halogen, or CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 28 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

The process of claim 1, wherein:

at least one R1a is H; and
at least one R1b is halogen, CN, CH3, or cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 29 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is H; and
at least one R1b is halogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is H; and
at least one R1b is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 31 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is CH3; and
at least one R1b is halogen, CN, CH3, or cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 32 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is halogen; and
at least one R1b is halogen, CN, CH3, or cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is halogen or CH3; and
at least one R1b is halogen or CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is halogen; and
at least one R1b is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 35 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is halogen; and
at least one R1b is halogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 36 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

at least one R1a is F; and
at least one R1b is F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 37 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 1, wherein each R2 is independently halogen, CN, C1-3 alkyl, or OH, wherein the C1-3 alkyl is unsubstituted.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

R2 is halogen or C1-3 alkyl, wherein the C1-3 alkyl is unsubstituted; and
m is 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 41 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein:

R2 is halogen; and
m is 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 42 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 1, wherein the compound of formula (II) is selected from the group consisting of:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,
 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, and 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,
or a stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 43 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 1, wherein the compound of formula (II) is:

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-10, 16 and 26-43 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for the preparation of a substituted indole of the formula (II), or a salt thereof, as recited in claim 1, is the manipulative step which results in the preparation of a salt of a substituted indole of the formula (II).  The claim fails to explicitly recite a manipulative step which results in the preparation of a salt of a substituted indole of the formula (II).  Similarly, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a salt of a substituted indole of the formula (II).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for the preparation of a substituted indole of the formula (II), or a salt thereof, as recited in claim 1, since the essential manipulative step which results in the preparation of a salt of a substituted indole of the formula (II), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1-4 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitations, formula (III), formula (IIIa), formula (IV), and formula (V), where m and R2, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted indole of the formula (III), formula (IIIa), formula (IV), and formula (V), respectively.  Consequently, since incomplete valences are not permitted in the structure of the substituted indoles of the formula (III), formula (IIIa), formula (IV), and formula (V), respectively, an essential portion of the substituted indoles of the formula (III), formula (IIIa), formula (IV), and formula (V), respectively, is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted indoles of the formula (III), formula (IIIa), formula (IV), and formula (V), respectively, employed within the process for the preparation of a substituted indole of the formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that claim 1 also recites the limitation, formula (VI), where n, R1a and R1b, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted 1,3,2-dioxathiane 2,2-dioxide of the formula (VI).  Consequently, since incomplete valences are not permitted in the structure of the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI), an essential portion of the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) employed within the process for the preparation of a substituted indole of the formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 2-4 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, formula (III*), where formula (III*) is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they fail to define a substituted indole of the formula (III*).  Consequently, since the substituted indole of the formula (III*) is indefinite, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted indole of the formula (III*) employed within the process for the preparation of a substituted indole of the formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 16 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 16 recites the limitation, The 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
process of claim 1, wherein the compound of formula (VI) is… (shown to the right below), in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) employed within the process for the preparation of a substituted indole of the formula (II).  According to claim 1, R1a and R1b, together with the carbon atom to which they are attached, are not recited as forming a cyclopropyl, with respect to the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) employed within the process for the preparation of a substituted indole of the formula (II).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Similarly, the inventor or joint inventor should further note that claim 16 also recites the limitation, The 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
process of claim 1, wherein the compound of formula (VI) is…, including stereoisomers thereof, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) employed within the process for the preparation of a substituted indole of the formula (II).  According to claim 1, stereoisomers thereof are not recited, with respect to the substituted 1,3,2-dioxathiane 2,2-dioxides of the formula (VI) employed within the process for the preparation of a substituted indole of the formula (II).
	The examiner suggests amending claim 1, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Likewise, the inventor or joint inventor should further note that claim 16 also recites the limitation, including stereoisomers thereof, in line 4 of the claim.
	Next, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.

	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 37 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 37 recites the limitation, The process of claim 1, wherein each R2 is independently hydrogen, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted indoles of the formula (II).  According to claim 1, R2 is not recited as hydrogen, with respect to the substituted indoles of the formula (II).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 42 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 42 recites the broad limitation, or a stereoisomer thereof, and the claim also recites (R), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624